


Non-Employee Director Compensation Policy


TESSERA TECHNOLOGIES, INC.


NON-EMPLOYEE DIRECTOR COMPENSATION POLICY


(Effective July 1, 2013)


Non-employee members of the board of directors (the “Board”) of Tessera
Technologies, Inc. (the “Company”) shall be eligible to receive cash and equity
compensation effective as of July 1, 2013 (the “Effective Date”), as set forth
in this Director Compensation Policy. The cash compensation and equity awards
described in this Director Compensation Policy shall be paid or be made, as
applicable, automatically and without further action of the Board, to each
member of the Board who is not an employee of the Company or any parent or
subsidiary of the Company (each, a “Non-Employee Director”) who may be eligible
to receive such cash compensation or equity awards, unless such Non-Employee
Director declines the receipt of such cash compensation or equity awards by
written notice to the Chairman of the Board. This Director Compensation Policy
shall remain in effect until it is revised or rescinded by further action of the
Board. The terms and conditions of this Director Compensation Policy shall
supersede any prior cash or equity compensation arrangements between the Company
and its directors.
1.    Cash Compensation.
(a)     Annual Board Retainer: Each Non-Employee Director shall be eligible to
receive an annual retainer of $35,000 for service on the Board.
(b)    Chairman and Committee Retainers: In addition, a Non-Employee Director
serving as:
(i)     Chairman of the Board or Lead Independent Director, as applicable, shall
be eligible to receive an additional annual retainer of $20,000 for such
service;
(ii)     Chairman of the Audit Committee shall be eligible to receive an
additional annual retainer of $20,000 for such service;
(iii)     Members (other than the chairman) of the Audit Committee shall be
eligible to receive an additional annual retainer of $8,000 for such service;
(iv)     Chairman of the Compensation Committee shall be eligible to receive an
additional annual retainer of $12,000 for such service;
(v)    Members (other than the chairman) of the Compensation Committee shall be
eligible to receive an additional annual retainer of $6,000 for such service;
(vi)    Chairman of the Nominating and Governance Committee shall be eligible to
receive an additional annual retainer of $8,000 for such service; and
(vii)     Members (other than the chairman) of the Nominating and Governance
Committee shall be eligible to receive an additional annual retainer of $4,000
for such service.
The foregoing annual retainer fees shall be paid in cash on a quarterly basis.
Non-Employee directors elected or appointed during a quarter shall receive the
full quarterly amount for the annual board retainer for the quarter in which
they are elected or appointed. The chairman and committee retainers shall be
prorated for any portion of a quarterly period served by a Non-Employee
Directors on a committee, as the Chairman of the Board, or as a chairman of a
committee of the Board.
2.    Equity Compensation. The Non-Employee Directors shall be automatically
granted stock awards as provided in Section 11 of the Company’s Fifth Amended
and Restated 2003 Equity Incentive Plan (as amended from time to time, the
“Equity Plan”). Such stock awards shall be granted under and shall be subject to
the terms and provisions of the Equity Plan and shall be granted subject to the
execution and delivery of award agreements, including attached exhibits, in
substantially the same forms previously approved by the Board.




